Title: To George Washington from Edward Hand, 9 May 1782
From: Hand, Edward
To: Washington, George


                        
                            Sir
                            New Windsor 9th May 1782
                        
                        Your Excellency having Stated the Enemys force in New York at 9,000 regular and 3,390 irregular Troops Total
                            12,390 in Charles Town 3,300 Savanna 700 Total in Chs Town & Savanna 4,000.
                        and first, supposing the whole force from N. York to Savanna inclusive 16,390 men assembled at New York. That
                            the Enemy retain possession of the harbour and that they have a naval superiority on the coast.
                        Secondly, supposing their force the same that they keep possession of the harbour but loose their superiority
                            at sea.
                        Thirdly, that with the same force in the City, they loose the command of the water both in the harbour and at
                            Sea.
                        you ask the opinion of the Genl officers seperately, and in writing if there be probability in all, or either
                            of these cases, that we shall be able to obtain men and means sufficient to undertake the Siege of New York, what
                            efficient force will be necessary for the enterprize in the cases which may be deemid practicable and what number of
                            Militia ought to be demanded to secure that force.
                        If the Enemy should not reinforce New York with their Southern Troops, and none should arive from Europe,
                            their force at New York will then be 12,390 Your Excellency propounds the same questions eventually as you did on the
                            larger number of 16,390.
                         I must own that from the backwardness already exhibited by the different States in furnishing men and means
                            for carrying on the war with vigour, I am very much afraid they will not this season exert themselves sufficiently to
                            warrant a successful attempt on New York, particularly if the Enemy have a Superiority  the country in genl would (I
                            believe) in that case think the attempt fruitless, as if compelled to leave New York they would be able to remove the
                            Garrison to another place, and (as the saying is) leave us the bag to hold. Yet as it is possible I may be mistaken in my
                            conjectures. I shall proceed to state the number of men I think would be necessary for the undertaking in the different
                            cases your Excellency has started.
                        As it is presupposed their whole force is already at New York and that the Garrison is provided with
                            provision and Stores sufficient to secure it against any bad consequences from a Blockade on our part, I shall make no
                            difference in point of numbers, between their having possession of the harbour with or without a superiority at Sea, in
                            calculating the force sufficient to Operate against New York, for I think that the same number that could reduce the
                            Garrison while the Enemy had the command of the Harbour, would oblige them to evacuate the place tho’ they had a naval
                            superiority on the coast, and that no force, however great, could oblige the troops garrisoning New York to yield
                            themselves prisoners When they had the Sea open to them and Vessels to carry them off.
                        The total strength of the Garrison being computed 16,390 I think I may reasonably conclude that one fourth of
                            the number will be unfit for duty which reduces their efficient force to 12,293, which with the command of the harbour
                            would require four times their number of such men as we can oppose to them, to undertake the Siege, say, 49,172 exclusive of
                            our Artillery and cavalry, of this number we have now fit for duty 6,682 American Regulars in the Regiments Composing the
                            Northern Army French 4000, Militia wanting to complete the force required 38,490, for I will not count on any addition to
                            our present strength from the recruits that may hereafter join the army, or Troops that may arive from the southward, As
                            the number we acquire in either case will only cause a proportionable diminution of the Militia—to have the required
                            number of Militia fit for duty you must have 51,320 in the Field, and as it may reasonably be presumed that not more than
                            two thirds of the number caled for will come into the field, the demand should be for 68,426 Rank and file. 
                        On the other hand allowing the garrison of New York to be 12,293 as already stated, and supposing we have
                            the command of the water both within and without the Harbour, I think 36,879 fit for duty I.E. three times their number,
                            would be competent to the enterprize, of these we have 10,682 French and Continental regulars as Already shewn, to enable
                            us to complete the number required by the addition of 26,197 Militia agreably to the former calculation 46,572 Rank and
                            file should be demanded.
                        Supposing no addition to the present stated strength of the garrison of New York—I calculate as I have
                            already done on a larger number, and allow their efficient force to be 9,293 which, admitting them to have the command of
                            the harbour, would require 37,172 men to reduce them, of these we already have 10,682 French and American regulars, and to
                            secure the addition of 26,490 Militia must, agreable to a former calculation demand 47,093 Rank and file.
                        But supposing the garrison 9,293 and that we have the command of the harbour I require 27,879 men to besiege
                            it, of these we have 10,682 French and american regulars and want 17,197 Militia, to secure which Number, I would demand
                            30,572 Rank and file.
                        To suppose no reinforcement to the present garrison of New York Implys a certainty of our having a Naval
                            superiority on the Coast. with the greatest respect I have the honor to be your Excellencys most obedt and most Humble
                            Servt 
                        
                            Edwd: Hand
                        
                    